United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS        December 30, 2003
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 02-31024
                         Summary Calendar



DERRICK HOPSON,

                                    Petitioner-Appellant,

versus

BURL CAIN, WARDEN, LOUISIANA
STATE PENITENTIARY,

                                    Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                      USDC No. 02-CV-1123-K
                       --------------------

Before REAVLEY, JONES and PRADO, Circuit Judges.

PER CURIAM:*

     Derrick Hopson, Louisiana prisoner # 315293, was convicted

after a jury trial of second degree murder and was sentenced to

life imprisonment.   The district court denied his 28 U.S.C.

§ 2254 petition.   A certificate of appealability was granted on

the issue of whether the evidence was sufficient to support his

conviction.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 02-31024
                                  -2-

     Hopson contends that there was insufficient evidence to

identify him as having been at the scene of the crime or to

establish that he had the requisite specific intent to kill or to

inflict great bodily harm.    See LA. REV. STAT. ANN. § 30:1.   The

state appellate court rejected these arguments.

     Under the Antiterrorism and Effective Death Penalty Act, we

may not grant habeas relief unless the state court’s decision was

contrary to, or involved an unreasonable application of clearly

established federal law as determined by the Supreme Court.      28

U.S.C. § 2254(d).   Viewing the evidence in the light most

favorable to the jury’s verdict, as we must, see Jackson v.

Virginia, 443 U.S. 307, 319 (1979), we hold that the state

court’s determination was not an unreasonable application of

clearly established federal law.    See Foster v. Johnson, 293 F.3d

766, 776 (5th Cir.), cert. denied, 537 U.S. 1054 (2002); Foy v.

Donnelly, 959 F.2d 1307, 1316 (5th Cir. 1992).

     AFFIRMED.